Citation Nr: 1220718	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  00-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from May 1961 to June 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in October 1999 and December 2001.  The former denied service connection for traumatic arthritis of the knees and traumatic arthritis and herniated disc of the spine.  The latter restyled the previously-adjudicated traumatic arthritis and herniated disc of the spine into two separate claims involving the cervical and lumbar spine segments.  The disorder affecting the cervical spine was styled as cervical spine arthritis due to trauma.  

The Veteran testified at personal hearings before a RO Hearing Officer and before a Veterans Law Judge (VLJ) who is no longer employed by the Board in May 2000 and March 2002, respectively.  Transcripts of both hearings are of record.  

The claims involving service connection for the bilateral knees and cervical spine were initially remanded by the Board in October 2003 for additional development.  The Board subsequently denied the claims, as well as a claim for service connection for a lumbar spine disorder, in a June 2007 decision.  The Veteran appealed the denial of service connection for disorders of the bilateral knees and cervical spine to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court vacated the Board's June 2007 decision regarding these two issues and remanded the claims back to the Board for action consistent with the instructions contained in a July 2008 Joint Motion.  The claims were subsequently remanded by the Board in December 2009 for additional evidentiary development.  

In a November 2010 letter, the Veteran was informed that the VLJ who conducted the March 2002 hearing was no longer employed by the Board.  He was also provided an opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2011).  The Veteran chose to do so and his claims were remanded by the Board in April 2011 in order to schedule him for a hearing.  

The Veteran thereafter provided testimony at a videoconference hearing before the undersigned VLJ in May 2012.  A transcript of that proceeding is of record.  

In a September 2002 Board decision that did not concern any of the issues on appeal, the issues of service connection for hemorrhoids and asbestosis were referred to the Agency of Original Jurisdiction (AOJ).  Review of the claims folder does not reveal that any action has been taken on these claims.  The issues of entitlement to service connection for a lumbar spine disorder and a dental problem have also been raised by the record but not adjudicated by the AOJ.  See October 2010 statement in support of claim.  The Board does not have jurisdiction over any of these claims and, therefore, they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder, diagnosed as knee strain, is not etiologically related to active service.  

2.  The Veteran's cervical spine disorder, diagnosed as degenerative joint disease, is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Pre-adjudicatory notice was not provided to the Veteran before the claims were denied in October 1999 and December 2001.  Appropriate notice was subsequently provided in letters dated March 2004 and December 2004 and in an October 2010 supplemental statement of the case (SSOC).  The claims were readjudicated in a January 2012 SSOC.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records, to include records from the Social Security Administration, have been associated with the claims folder and he has been afforded several VA examinations in conjunction with his claims.  VA substantially complied with the December 2009 remand by making efforts to obtain pertinent VA or other inpatient or outpatient treatment records dated after April 2004 and scheduling the Veteran for an examination.  See January 2009 letter; D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

No further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for disorders of his cervical spine and bilateral knees, which he contends are the direct result of an in-service motor vehicle accident.  He has asserted that his knees hit the dashboard of the car in which he was traveling and that his head went through the windshield.  The Veteran contends that he has had problems with his neck and knees since that incident.  See statements in support of claim dated September 1998, November 2000, January 2001 and November 2004; VA Forms 21-4138 dated September 1999 and February 2005; transcripts dated May 2000, March 2002 and May 2012.  

Service treatment records reveal that on May 10, 1964, the Veteran was involved in a motor vehicle accident, as a result of which he suffered a loss of consciousness.  When seen in the emergency room, the Veteran complained of severe facial pain, as well as a frontal headache.  Physical examination revealed evidence of marked bilateral facial edema, which was slightly worse on the right than the left.  Also noted was bilateral periorbital ecchymosis, slightly worse on the right than the left.  The Veteran's right zygoma was slightly depressed, with a definite discrepancy in the right infraorbital margin.  On palpation, there was marked tenderness over both malar eminences, while pressure to the maxilla showed evidence of bilateral hypermobility, as well as a definite malocclusion of the Veteran's dentition.  The remainder of the examination was within normal limits and there was no complaint of any difficulties with the Veteran's neck or knees.  

There is no question that the Veteran was involved in a motor vehicle accident during service.  Service treatment records, however, do not corroborate the Veteran's assertion that he injured his knees and neck in that accident.  Nor does the post-service evidence, to include a September 1964 VA examination conducted approximately three months following the Veteran's discharge from service.  At the time of that examination, the Veteran reported sustaining a head injury as a result of the in-service car accident but denied any residuals except for an occasional numb-like feeling at the top of his head and occasional draining sinuses.  No mention was made of in-service injuries to, or post-service problems with, his knees and/or neck.  

The post-service evidence of record also does not corroborate the Veteran's assertion that he has had problems with his knees and neck since his discharge from service.  The Veteran made no mention of problems with his knees or neck at the time of the September 1964 VA examination.  During a May 1999 VA mental disorders examination, the Veteran reported a pinched nerve in his neck with onset whenever he picked something heavy up and pain to both knees for the last 10 to 12 years; but he did not relate the problems with his neck and/or knees to the in-service motor vehicle accident.  

In the Veteran's January 2010 statement in support of claim he alludes to the fact that the extent of his head injury may have deflected from any concern over any injury to his neck and/or knees.  This assertion, however, is not supported by the post-service medical evidence of record which, again, does not corroborate problems with his knees and neck since his discharge from service.  

The Veteran's assertions regarding his knees and cervical spine have not been corroborated by either the service treatment records or the post-service evidence of record.  He is service connected for residuals of brain concussion, to include dementia, as a result of the in-service motor vehicle accident.  

The Board finds the Veteran's assertions regarding the etiology of his present disabilities not credible because of the absence of service record documentation of knee or neck problems at the time of, and subsequent to, the in-service accident; the lack of post-service complaints, diagnoses, or treatment of knee or neck problems for many years after discharge; and the Veteran's own contradictory statements regarding onset.

The Board finds the Veteran's assertions regarding the etiology of his present disabilities not competent because there is no showing that he possesses the requisite background knowledge to formulate a competent opinion on a matter as complex as the etiology of his disabilities

The claims folder contains several medical opinions regarding the etiology of the Veteran's current disorders affecting his bilateral knees and neck/cervical spine.  Some establish an etiological relationship between the current disabilities and the in-service motor vehicle accident and some do not.  Some are of high probative value and others are not.  Each will be discussed in turn.  

The Veteran submitted a June 2000 statement from Dr. E.B., who reported that it was his opinion that it is at least as likely as not that the Veteran's traumatic arthritis and herniated disc of the spine and traumatic arthritis of the knees can be associated with his accident while in service.  No rationale for this opinion was provided and it is afforded no probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Its probative value is further diminished in the absence of imaging reports that would corroborate the diagnosis of traumatic arthritis of the knees and would clarify whether the diagnosis of traumatic arthritis and herniated disc of the spine pertains to the cervical or lumbar spine segment.  Id. 

The Veteran underwent a VA spine examination in January 2001, at which time his claims folder was available for review.  He reported being in an in-service motor vehicle accident in 1964 and having his head go through the windshield.  He indicated that the doctors in the intensive care unit were mostly worried about his head injury and did not do anything in regard to his neck, which he did not even know was hurt at the time.  Following physical examination, the Veteran was diagnosed with degenerative joint disease of the cervical spine.  No opinion on etiology was provided.  In an April 2001 addendum, however, the VA examiner reported that as evidenced by the history and physical examination done on the Veteran, it was his opinion that the automobile accident that the Veteran had while in service caused the injury to his neck; the rationale being that there are changes on x-ray that suggest that there may have been a previous traumatic event that had offset the degenerative changes in his neck and that the accident in 1964 that the Veteran was in was known to have caused a head injury.  This opinion, which is supported by adequate rationale, is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

A VA joints examination was conducted in April 2004 and the Veteran's claims folder was reviewed.  He reported the in-service motor vehicle accident and indicated that he was tossed forward and hit his head against the windshield, plus had a fracture of the maxilla and the base of the skull with cerebrospinal fluid leakage.  The examiner noted that x-rays of the skull taken in November 1964 revealed no obvious fracture and that the Veteran submitted a statement in September 1998 reporting that during the accident, he had hit his knees against the dashboard and that his face had hit the dashboard with broken teeth and skull.  The examiner also noted other assertions made in regard to the Veteran's knees and neck and noted the May 1999 VA examination during which the Veteran reported a pinched nerve in his neck and knee pain for approximately 10 years.  Following physical examination and diagnostic studies of the cervical spine and bilateral knees, the Veteran was diagnosed with cervical disc disease degeneration at C5-6 and mild degenerative joint arthritis at the knees, medial compartment.  The examiner also diagnosed exogenous obesity aggravating the knee condition.  

The April 2004 VA examiner made the following statement: "the existence of bilateral knee medial compartment degenerative joint disease is secondary to his weight and actual progression of his arthritis.  His weight gain has aggravated his condition.  It is at least as likely as not that the bilateral knee conditions are not related to the in-service auto accident injuries.  The cervical spine with degenerative disc disease at C6-7 is the result of the aging process.  It was not addressed at the time of the in-service injury as being symptomatic.  Therefore, it is the result of the aging process.  It is at least as likely as not that the cervical spine degeneration is not related to the in-service auto accident."  

In a March 2007 VA Form 646, the Veteran's representative argues that the VA examiner's opinion that it is at least as likely as not that the cervical spine condition is not related to the in-service auto accident injuries fits the definition of equipoise because if it is as likely as not that it is not related to the in-service auto accident, it follows that it would be as likely as not to be related to the auto accident.   The representative has correctly stated the law and, absent any other factors, his argument would be dispositive.  However, while the examiner's choice of wording in this portion of the report raises the issue of whether, in fact, the medical evidence is in equipoise, the rest of the report makes abundantly clear that the VA examiner found that the cervical spine degenerative disc disease at C6-7 is the result of the aging process and nothing else.  This establishes that it is not related to service.  The opinion provided by the April 2004 VA examiner concerning the cervical spine disorder, which is supported by adequate rationale, is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

In an October 2010 letter, the Veteran's treating physician, Dr. R.C.D., reported that he had degenerative joint disease of the cervical spine and arthritis in both knees but that it was unclear whether these relate in any capacity to his prior military injury.  

The Veteran underwent a VA examination in October 2011 pursuant to the Board's December 2009 remand in which it found that review of the record raised some question as to the exact nature and etiology of the Veteran's claimed bilateral knee and cervical spine disabilities.  The Veteran was diagnosed with degenerative joint disease of the cervical spine and bilateral knee strain.  See neck (cervical spine) conditions and knee and lower leg conditions Disability Benefits Questionnaires (DBQ).  The examiner reported that imaging studies of the knees had been performed and did not document degenerative or traumatic arthritis.  

In a December 2011 addendum following review of the claims folder, the VA examiner provided an opinion regarding the etiology of the diagnosed conditions.  It was the examiner's opinion that it is less likely as not that the Veteran's current degenerative disc disease (DDD) of the cervical spine is related to a vehicle accident that occurred in May 1964.  The examiner's rationale was that the Veteran was shown to have mild DDD of the cervical spine that has been unchanged since previous x-ray in January 2001 and that if the Veteran had injured his neck in the 1964 motor vehicle accident, he should have more significant and traumatic changes to the cervical spine over the last 45 years.  It was also the examiner's opinion that it is less likely as not that the Veteran's current knee condition is related to a vehicle accident that occurred in May 1964.  The examiner's rationale was that there was no evidence of degenerative joint disease or "traumatic arthritis" to either knee and that bilateral knee x-rays dated October 2011 show normal knees.  As with the cervical spine, if the Veteran had injured his knees in the 1964 motor vehicle accident, he should have more significant and traumatic changes to both knees over the last 45 years.  The examiner also noted that review of the claims folder showed no chronic complaints of neck or knee pain.  This opinion, which is supported by adequate rationale, is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

The probative medical opinion of record that supports the claim for service connection for a cervical spine disorder, namely the opinion provided by the January 2001 VA examiner, is outweighed by the probative medical opinions of record that do not, namely those provided by the April 2004 and December 2011 VA examiners.  The Board again notes that the June 2000 opinion provided by Dr. E.B. is not afforded any probative value.  In addition, the Veteran's own treating physician could not definitively state that the Veteran's degenerative joint disease of the cervical spine was related to his prior military injury.  See October 2010 letter from Dr. R.C.D.  The Board also notes that there is no evidence of arthritis in the cervical spine within one year of the Veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309. 

The Board acknowledges the Veteran's assertion that he has a pinched nerve in his neck.  The medical evidence of record, however, is devoid of reference to neurological findings pertinent to his cervical spine.  Nor has any neurological disorder been diagnosed.  In addition, while the Veteran is competent to report symptomatology associated with his cervical spine disorder, he is not competent to report that he has a pinched nerve in his neck as this is a disease process not capable of direct observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet). 

The preponderance of the probative medical evidence is against the claim for service connection for a cervical spine disorder; there is no doubt to be resolved; and service connection is not warranted.    

Turning to the question of whether service connection is warranted for a bilateral knee disorder, the Board first reiterates that the diagnosis of traumatic arthritis of the knees provided by Dr. E.B. in June 2000, which provided no supporting rationale, is of no probative value.  

In an October 2010 letter, Dr. R.C.D indicated that the Veteran had arthritis in both knees.  However, no imaging reports to corroborate this diagnosis were provided and, as such, the diagnosis he provided is of no probative value.  See Prejean, 13 Vet. App. at 448-9.  In addition, the opinion provided by Dr. D. appears to be based on an unsupported history as reported by the Veteran that he had arthritis of the bilateral knees.  The Board may reject a medical opinion if it finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006). 

The April 2004 VA examiner diagnosed mild degenerative joint arthritis at the knees, medial compartment.  The imaging reports relied upon by the VA examiner are of record.  Routine views of both knees revealed no evidence of acute fracture or dislocation, the joint spaces were intact, and the overlying soft tissues were unremarkable.  These x-ray reports do not support the VA examiner's report of the diagnostic studies, in which he noted that x-ray of the left knee, two views, revealed degenerative joint disease of the medial space with patella alta, and that x-ray of the right knee, two views, revealed the same findings, medial degenerative joint disease.  For this reason, which is more fully supported by the October 2011 VA examiner's statement that imaging studies of the knees had been performed and did not document degenerative or traumatic arthritis, the opinion provided by the April 2004 VA examiner as it relates to a diagnosis of traumatic arthritis of the bilateral knees is of no probative value.  See Prejean, 13 Vet. App. at 448-9.  

That leaves the probative opinion provided by the October 2011 VA examiner that it is less likely as not that the Veteran's current knee condition, diagnosed as bilateral knee strain, is related to a vehicle accident that occurred in May 1964.  See also December 2011 addendum (emphasis added).  In the absence of any probative evidence that the Veteran's current bilateral knee disorder is etiologically related to active service, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for a bilateral knee disorder is denied.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


